GROSSCUP, Circuit Judge
(concurring). Two questions alone, are raised by the case, viz.: Did the city have power to reserve the option whereby, at the end of the 10 years, it could take over the mains and pipes involved, for its own municipal gas purposes? And did the company have power, under the situation existing, to give such option? All the other questions raised are such as only the Attorney General, or some one representing the public, can raise. They cannot be raised by the stockholders of the company.
The city had power, at the time the option was taken, to construct and establish gas works. This included power to operate gas works. And power to establish and operate, must include also the power to purchase mains and pipes; and it does not seem to me that this power can be affected by the fact whether such mains and pipes are already in the ground or are on top of the ground. Indeed, were 1he mains and pipes included in the option, the mains and pipes of a pre-existing artificial gas company, no question I think would be raised.
But it is said that the city was without power to contract prospectively' for these particular mains and pipes, because the city was without power, under the Indiana statutes, to then construct or operate natural gas plants, and these mains and pipes were, at the time the contract was made, a part of a natural gas system; that the city had in mind at the time the contract was made a municipal natural gas system, *648and having no power to construct or operate such a system, was without power to take this option.
The argument does not seem to me to be in point. The thing enjoined by the court below was not the construction or operation of a municipal natural gas plant. The thing, enjoined was the purchase of dead mains and pipes — a purchase in the promotion of a -purpose to construct and establish works that would distribute artificial gas— just such a public work as the statutes admittedly, allow. The mains and pipes covered by the option, though intended possibly at the time for natural gas distribution, were not indissolubly connected, for all time, with the distribution of natural gas. At no time were these mains and pipes anything else than a mechanical means to a specific end; at the time they were laid, to the distribution of natural gas; at the present time, to the distribution of artificial gas; and it cannot be said that because the city was not permitted to use these mains to distribute natural gas, it may not be permitted to use them in the distribution of artificial gas. It is not the purpose of the then option that controls. The consideration that controls is the actual use to which the option is now to be put. No one would say, for instance, that mains and pipes lying on top of the ground, purchased by the city 10 years ago, to be put into a municipal natural gas plant, may not be .used now in the construction and establishment of an artificial ■gas plant. And the fact that the; subject-matter of the option, are mains and pipes in the ground, does* not differentiate their purchas-ability for admittedly permissible purposes, from mains and pipes upon the ground. The option ran to the city for any use to which it might thereafter be lawfully devoted, and to that extent was within the power of the city to take, and is within the power of the city to exercise.
Assuming, then, that the city had power to take the option, the question recurs, had the company power to give the option, and is it required to perform the option? Of this I have no doubt. The.sole right of the company to enter upon* the streets of Indianapolis, was under a grant from the city of Indianapolis. Under the- laws of Indiana, the city is not simply a consentor — the city is the source of the grant; and being the source of the grant, had the right to impose upon the grant, as to tenure, as well as to other terms and conditions, just such limitations as it deemed wise. The grant could unquestionably have been made for 20 years straight; the grant, without question, could have been made for 10 years straight; dr the city could have made the grant run for 20 years, determinable at the end of 10 years upon conditions named. And the acceptance of such grant, whether the tenure was a fixed one ór a shifting one, measured the right of the'company just as fully as would have been 'the acceptance of a 20-year grant.
Now the'grant in question was for 20 years, determinable at the option of the city in 10 years. That option being exercised, the grant was at an end. Thereafter the company had no further rights in the streets. Its grant to the streets had ceased. It had come, as a practical public utility corporation, by the very law of its life to the end of *649its life. Plainly, then, in laying down its life at the end of its life, it was not surrendering contrary to the public will, and it could not have been contemplated from the beginning as surrendering contrary to the public will, its public functions. Indeed, in the performance of this option by the company, instead of a surrender , of duly to the public, there was compliance by the company with the contract made with the public — the company’s contract that it would cease its public functions upon the conditions named; for in exacting this option, the city lawfully represented the public will, just as much so as under other given circumstances, the standing legal rule against voluntary surrender represents the public will.
We are of opinion that the ancillary bill on which the decree was entered is without equity, and the decree is reversed, with direction to" dismiss the ancillary bill accordingly.